           Case 1:20-cv-00082-LAG Document 6 Filed 07/16/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

SYDNEE SIMPKINS,                                 :
                                                 :
        Plaintiff,                               :
                                                 :
v.                                               :        Case No. 1:20-CV-82 (LAG)
                                                 :
LEE-ANNE MITCHELL, et al.,                       :
                                                 :
        Defendants.                              :
                                                 :
                                            ORDER
        Before the Court is the Parties’ Joint Motion for Approval of Settlement (Doc. 5).
Therein, the Parties seek the Court’s approval of their proposed Fair Labor Standards Act
(FLSA) settlement agreement and dismissal of this case with prejudice. For the reasons set
forth below, the Motion is DENIED.
                                       BACKGROUND
        Plaintiff Sydnee Simpkins brought this action against Defendants Lee-Ann Mitchell
and Companion Animal Hospital on March 6, 2020, alleging FLSA claims for failure to pay
overtime wages and retaliation and a state-law claim for fraudulent misrepresentation. (Doc.
1.) Defendants waived service on May 11 and have not yet answered the Complaint. (Doc. 4;
see generally Docket.)
        On June 30, the Parties filed the instant Motion and their Proposed Settlement
Agreement and Release. (Docs. 5, 5-1.) Therein, the Parties represent that after a review of
payroll documents, time records, and other evidence, they agreed to settle Plaintiff’s claims.
(Doc. 5 ¶¶ 3–4.) In the Proposed Agreement, Defendant has agreed to pay Plaintiff a total
settlement amount of $6,000.00. (Doc. 5-1 at 3.) Of this amount, Plaintiff will receive
$3,000.00—less applicable payroll taxes and withholding—for unpaid wages and overtime
compensation, and $3,000.00 as consideration for dismissal of Plaintiff’s claim for liquidated
damages. (Id.; Doc. 5 ¶¶ 8–0.) Finally, Plaintiff’s counsel is to be paid $19,000.00 for attorney’s
fees and costs. (Doc. 5-1 at 3; Doc. 5 ¶ 10.)
          Case 1:20-cv-00082-LAG Document 6 Filed 07/16/20 Page 2 of 5



                                         DISCUSSION
       The Eleventh Circuit has explained that claims for unpaid back wages under the FLSA
may only be settled or compromised (1) when the Department of Labor supervises the
payment of back wages or (2) when the district court enters a stipulated judgment “after
scrutinizing the settlement for fairness.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,
1352–55 (11th Cir. 1982). Here, the Parties seek to have the Court enter a stipulated judgment.
Before approving an FLSA settlement, the Court must review the proposed agreement to
determine if it is “a fair and reasonable resolution of a bona fide dispute.” Id. at 1355; see also
Nall v. Mal-Motels, Inc., 723 F.3d 1304 (11th Cir. 2013) (holding that the Lynn’s Food Stores
requirement of judicial approval of proposed FLSA settlement agreements also applies to
settlements between former employees and employers). If the settlement reflects a reasonable
compromise over issues that are actually in dispute, the Court may approve the settlement “in
order to promote the policy of encouraging settlement of litigation.” Lynn’s Food Stores, 679
F.2d at 1354.
I.     Bona Fide Dispute over FLSA Provisions
       The Court must first determine whether there is a bona fide dispute. Plaintiff bring
claims under 29 U.S.C. § 216(b) for violations of unpaid overtime requirements of 29 U.S.C.
§§ 206–07. Section 206(a) requires employers to pay employees wages for hours worked.
Section 207(a) requires employers to compensate employees for hours worked in excess of
forty hours per week at a rate of 1.5 times the employee’s regular wage. The Parties dispute
whether Plaintiff is entitled to unpaid wages and overtime compensation under the FLSA,
whether Plaintiff is exempt from the FLSA overtime provisions, how many hours Plaintiff
worked, and whether Plaintiff would be entitled to liquidated damages. (Doc. 5 ¶ 2.)
Accordingly, there is a bona fide dispute, and the Court must determine whether the Proposed
Agreement is a “fair and reasonable” compromise. Lynn’s Food Stores, 679 F.2d at 1355.
II.    Fair and Reasonable Settlement
       In reviewing a proposed FLSA settlement agreement of a private claim, the Court
“must ‘scrutinize[ ] the settlement for fairness,’ and determine that the settlement is a ‘fair and
reasonable resolution of a bona fide dispute over FLSA provisions.’ ” Webb v. CVS Caremark
Corp., 2011 WL 6743284, at *3 (M.D. Ga. Dec. 23, 2011) (quoting Lynn’s Food Stores, 679 F.2d

                                                 2
           Case 1:20-cv-00082-LAG Document 6 Filed 07/16/20 Page 3 of 5



at 1353, 1355). The Eleventh Circuit has held that district courts have the discretion to reject
a proposed FLSA settlement as “unreasonable based on non-monetary terms such as
confidentiality provisions and general releases.” Rodrigues v. CNP of Sanctuary, LLC, 523 F.
App’x 628, 629 (11th Cir. 2013); see also, e.g., Anthony v. Concrete Supply Co., Inc., 2017 WL
5639933, at *2 (N.D. Ga. Aug. 23, 2017) (denying approval of settlement agreement because
of confidentiality provision); Guerra v. Flores, 139 F. Supp. 3d 1288, 1292 (N.D. Ala. 2015)
(holding proposed FLSA settlement agreement filed under seal for in camera review was
unreasonable); Webb, 2011 WL 6743284, at *3 (denying approval of FLSA settlement because
confidentiality and pervasive release provisions were unreasonable). Thus, the Court must
conduct an independent analysis of the proposed settlement agreement, including its non-
monetary provisions.
        A. Settlement Amount
        The financial terms of the Proposed Agreement represent a fair and reasonable
compromise of the class’s claims. Pursuant to the Proposed Agreement, the total
compensation to Plaintiffs is $6,000.00—$3,000.00 for back wages and $3,000.00 to
compromise her liquidated damages claim. The Parties explain that payroll and time records
show that Plaintiff would receive full recovery including liquidated damages. (Doc. 5 at 8.) In
light of the existence of a bona fide dispute, Plaintiff’s satisfaction with the Proposed
Agreement, and the fact that the settlement amount would fully compensate Plaintiff for back
wages and liquidated damages that payroll and time records indicate she is owed, the Court
finds that the total settlement amount represents a fair and reasonable compromise of
Plaintiff’s claims.
        B. Release Provision
        While the financial provisions of the Proposed Agreement are fair and reasonable, the
release provision is not. Courts generally will not approve broad, so-called “pervasive releases”
of claims in exchange for settlement of a plaintiff’s FLSA claims alone. Nichols v. Dollar Tree
Stores, Inc., 2013 WL 5933991 at *3 (M.D. Ga. Nov. 1, 2013) (holding that such “pervasive
releases” are “inherently unfair”). “[A]n employer is not entitled to use a FLSA claim . . . to
leverage a release from liability unconnected to the FLSA.” Webb v. CVS Caremark Corp., 2011
WL 6743284, at *3 (M.D. Ga. Dec. 23, 2011) (quoting Moreno v. Regions Bank, 729 F. Supp. 2d

                                               3
              Case 1:20-cv-00082-LAG Document 6 Filed 07/16/20 Page 4 of 5



1346, 1351 (M.D. Fla. 2010)). Such blanket releases are disfavored because plaintiffs must
essentially release innumerable claims of unknown value to settle a single FLSA claim, thereby
“confer[ring] an uncompensated, unevaluated, and unfair benefit on the employer.” Moreno,
729 F. Supp. 2d at 1352. Courts also disfavor pervasive release provisions that apply not only
to the defendant employer but also its subsidiaries or affiliates where there is no “information
as to how many affiliates or subsidiaries exist” because there is no way to accurately “determine
the scope of [the] release . . . .” Lee v. Guyoungtech USA, Inc., 247 F. Supp. 3d 1257, 1267 (S.D.
Ala. 2017).
        The Proposed Agreement’s release provision requires Plaintiff to waive all claims
against Defendants and Defendant’s
                 past, present, and future parents, related and affiliated companies
                 and subsidiaries, and each of their respective past and present
                 officers, directors, employees, managers, agents, employee
                 benefit plans, benefit plan fiduciaries, representatives, principals,
                 owners, shareholders, heirs, executors, administrators, attorneys,
                 accountants, insurers, reinsurers, predecessors, successors, and
                 assigns (collectively, “Released Parties”) from any and all actions
                 and causes of actions . . . arising out of [Plaintiff’s] employment
                 with Released Parties for injuries or damages known or unknown,
                 which have been, and which hereafter may be sustained by
                 [Plaintiff], or by any other persons claiming through her, whether
                 or not they are named or referred to herein . . . .
(Doc. 5-1 at 2.)
        Additionally, the Proposed Agreement requires Plaintiff to release the Released Parties
from
                 All claims or actions related to (a) [Plaintiff’s] claims for damages,
                 injunctive relief and attorney fees for violations of the Fair Labor
                 Standards Act; (b) any common law or statutory claims which
                 were asserted or could have been asserted against the Released
                 Parties in the Lawsuit, or which arise or relate to [Plaintiff’s]
                 employment with the Released Parties; and (c) any claims for
                 claims for attorney fees or costs against the Released Parties,
                 which accrued prior to the execution of this Settlement
                 Agreement and Release.
(Id. at 3.)
        These release provisions are the type of pervasive release disfavored by courts. Thus,


                                                   4
           Case 1:20-cv-00082-LAG Document 6 Filed 07/16/20 Page 5 of 5



the Court cannot approve the Proposed Agreement with the release language as currently set
forth.
III.     Attorney’s Fees
         Finally, the Court considers the reasonableness of the Proposed Agreement’s attorney’s
fees. The “FLSA requires judicial review of the reasonableness of counsel’s legal fees to assure
both that counsel is compensated adequately and that no conflict of interest taints the amount
the wronged employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x
349, 351 (11th Cir. 2009) (per curiam). The Court can, however, approve a proposed
settlement without separately considering the reasonableness of attorney’s fees when the
settlement (1) “constitutes a compromise of the plaintiff’s claims,” (2) “makes full and
adequate disclosure of the terms of settlement, ” and (3) “represents that the plaintiff’s
attorneys’ fee was agreed upon separately and without regard to the amount paid to the
plaintiff . . . .” Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009).
         Here, as discussed above, with the exception of the release provision, the settlement
represents a fair compromise of Plaintiff’s claims, and the Parties fully disclose the terms of
the settlement and the negotiation process in reaching that settlement. (Doc. 5 at 1–5, 7–8.)
Furthermore, the Parties separately negotiated the settlement of Plaintiffs’ claims and
attorney’s fees. (Id. at 4.) Accordingly, the award of attorney’s fees is appropriate.
                                        CONCLUSION
         For the reasons stated above, the Parties’ Joint Motion for Approval of Settlement
(Doc. 5). is DENIED. By Thursday, August 6, 2020, the Parties may move for this Court’s
approval of an amended proposed settlement agreement in accordance with this Order.

                SO ORDERED, this 16th day of July, 2020.

                                             /s/ Leslie A. Gardner
                                             LESLIE A. GARDNER, JUDGE
                                             UNITED STATES DISTRICT COURT




                                                5
